By the Court :
The bill was amended by describing the premises correctly. There will be no difficulty, therefore, in executing the judgment upon the right property. The defendant was clearly not misled by the mistake in the notice of lien, for she admitted in her answer to the original bill that she owned the property upon which the materials had been furnished. The reference in the notice to the record in the office of the surveyor, pointing out the book and folio where the subdivision was recorded and the square accurately designated, was sufficient to show the error and to point out the property to *188be charged with the lien. There were no such lettered lots or subdivision in square 791. But the description in the notice answered in every respect the record to which reference w^s made, except in the number of the square. No other property answered to the reference and this, we think, is sufficient to identify it. The case is free from the embarrassment of intervening rights, and no one can be injured or misled, and the defendant herself has admitted that this was the property upon which the lien was intended to attach. We think the judgment ought to be affirmed.